Title: To James Madison from Paul Carrington Jr., 17 July 1812
From: Carrington, Paul, Jr.
To: Madison, James


Sir
Charlotte July. th[e] 17th. 181⟨2⟩
Conformably to an order of a general meeting of the people of Charlotte at their Court-house I transmit to you a Copy of their Proceedings. The Coincidence of your order, and the people’s sentiments, is satisfactory evidence of their truth, and justice; and I am the more gratifyed, as I am forceably reminded of our early acquaintance in 1786, and 1787, when we generally concurred in important measures of State policy.

Being forced into the n[e]cessary resistance of the war waged against us by Great Brittain, the freedom of the St Lawrance may be gained with little loss of blood, or treasure, and all the confines of the territories of the United States will be marked by natural and secure boundaries. It gives me pleasure to state ⟨tha⟩t my Eldest son, and three nephews, the sons of my Brother the late Genl Carrington are equipped in volunteer Companies, and are ready to march for any part of the Continent at a moments warning. Permit me to sollicit your acceptance of my esteem, and profound respect.
Paul Carrington Jr.
P. S. Will you be so indulgent as to excuse a father for speaking of his son, or for requesting you, if your time will permit to Peruse Edward Carrington’s speech delivered to the people of Halifax the 4th of July.
PCjr.
 
[Enclosure] § From the Citizens of Charlotte County, Virginia
15 July 1812. “In all free governments it is the privilege & duty of the people to assemble & express freely their sentiments on great & important subjects. To resist by remonstratrance [sic] encroachments on their liberties, and by a proper expression of Confidence, to Strengthen & Support the government in trying & difficult emergences. A more interesting period has not been Witnessed since the formation of the government, and a more Suitable occasion for an expression of the public Opinion, has not presented itself. Our Country after a series of years of peace, quietness, & prosperity, is compelled to relinquish these blessings, and encounter the evils & Calamities of War.
“We had Cherished a love of peace & had Cultivated a friendship for all Nations. In return we had a right to expect from them a regard and respect for our rights as a Nation, and a Strict observance of the laws of Nations towards Neutrals. Our expectations have been disappointed; & in return, we have met with insults, & injuries, too enormous to be borne by a Nation, jealous of it’s character, proud of it’s independance, & boasting of it’s liberties. To submit, would be a loss of National Character, a surrender of National independance, and would produce a state of self degradation, in which we should value neither our personal, nor National liberties. A state imediately preparitory, to Slavery, & despotism, not to be endured by free Men.
“To prevent an appeal to Arms, our government has resorted to all those measures, which it believed would sensibly affect the belligerants, & produce a respect for our rights. With France it has been encouraged to continue Negotiation, now rendered almost hopeless by the late dispatches of our envoy, and by the repeated Accounts of the burnings, & distruction of our Vessels at Sea. With England, every expedient has failed. Negotiation with her, has only served to unfold her vast & encreasing pretentions. It would be now useless to enumerate the various provocations & injuries received from her. They have been borne with a patience, to be Accounted for only, by our love of peace, & the dread of the Calamities of War. They have encreased with our anxiety for peace, and were we now, to yield, She would but advance in her demands. No other Nation would have so long borne such provocations, such wrongs, such aggressions on it’s rights. But there is a point of endurance beyond which it would be dangerous, we cannot go.
“Resolved therefore, that we the Citizens of Charlotte will unite in the support of the government in carrying on the war declared against Great Britain, beleiving that the Causes are just, & trusting that a good & righteous providence will protect us in it & crown our Arms with success.
“Resolved that bare submission to the laws is but a duty, a Virtue of the Negat[i]ve kind. That in a contest with a foreign Nation, great & powerful as our enemy, we will not only obey the requisitions of the law, but Cordially support the government by giving it every aid in our power. That we will forget all party distinctions, and unite heart & hand against the Common foe. That we will endeavour to promote harmony & concord, among our fellow Citizens, and Shew to our enemy, that she will not have to fight a part, but the whole of the nation.
“Resolved, that it is the opinion of this meeting, that to ensure a speedy, just, & honourable, peace, the War should be prosecuted with the utmost vigour, both by Sea & Land. For this purpose, we trust that all the energies of the government will be exercised, & all the means of annoying our enemy be used. That the Nation ought to know it’s strength, and it’s enemies be made to feel it.
“Resolved, that as in peace we have felt & experienced the happy effects of our government, in the security of our rights & best interests, in the maintenance of order, in the encouragement of Moral & Virtuous principles, & in the unexampled promotion of our prosperity: so in war, we will endeavour to shew it’s efficacy, & convince the world that a free government, to which the people are attached is not only calculated for a State of peace, but Sufficient to afford defence & protection to its citizens & to carry them safely through the storms & difficulties of a war, with one of the most powerful Nations On earth—and that thus our love & attachment to it’s principles may be encreased, & our Confidence in it’s institutions Confirmed.
“Resolved, that whatever may be the result of our present Negotiation with France, we ought to fear & avoid an Alliance with her—that close Alliances with foreign Nations are at all times dangerous, but more especially in this unexampled state of the world, and with a despot, who has envariably made his Allies, his subjects, & Slaves; that should the Negotiation fail in producing a just redress of our grievances, we are equally ready to support the government in any measures of defence & coertion, which in its wisdom it may adopt towards that Nation.”
